EAGLE SERIES TRUST CLASS C DISTRIBUTION PLAN SCHEDULE A The maximum annualized fee rate of the average daily rate asset pursuant to Paragraph 1 of the Eagle Series Trust Distribution Plan shall be as follows: EAGLE INTERNATIONAL EQUITY FUND 1.00% EAGLE INTERNATIONAL STOCK FUND 1.00% EAGLE INVESTMENT GRADE BOND FUND 1.00% EAGLE MID CAP GROWTH FUND 1.00% EAGLE MID CAP STOCK FUND 1.00% EAGLE SMALL CAP GROWTH FUND 1.00% EAGLE SMALL CAP STOCK FUND 1.00% EAGLE SMALLER COMPANY FUND 1.00% EAGLE TAX-EXEMPT BOND FUND 1.00% Dated: November 16, 2012
